GLICKSTEIN, Judge,
concurring.
I agree with the affirmance.
The trial court’s original order upon which the present appeal was based recited two reasons for denying relief; namely, the legal insufficiency of appellants’ motion and the absence of support for his claims in the record. We issued an order requiring the trial court to forward the applicable portions of the record upon which it relied for the latter reason only as Florida Rules of Criminal Procedure 3.850 specifically requires the following:
If the motion and the files and records in the case conclusively show that the prisoner is entitled to no relief, the motion shall be denied without a hearing. In those instances when such denial is not predicated upon the legal insufficiency of the motion on its face, a copy of that portion of the files and records which conclusively shows that the prisoner is entitled to no relief shall be attached to the order.
We elected to proceed by order rather than remanding the case with a formal opinion in the interest of judicial economy.
In my view the trial court complied with the requirements of the rule. It subsequently forwarded the complete transcript of the trial, having referred thereto in the order being appealed. It is my further view that it is not incumbent upon the trial court to specify the particular parts of the transcript upon which it relies.